FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIO CESAR SAAVEDRA-                            No. 13-73400
MARTINEZ, AKA Cesar Galvan
Martinez,                                        Agency No. A073-946-253

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Julio Cesar Saavedra-Martinez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Even if Saavedra-Martinez’s asylum application were not time-barred,

substantial evidence supports the agency’s adverse credibility finding based on

Saavedra-Martinez’s prior fraudulent asylum application, fraudulent NACARA

application and interview, and his inconsistent testimony about whether he knew

about the fraud and possessed a copy of the fraudulent asylum application. See

Shrestha, 590 F.3d at 1046 (inconsistencies in petitioner’s testimony supported

adverse credibility finding); see also Dhital v. Mukasey, 532 F.3d 1044, 1050-51

(9th Cir. 2008) (prior fraudulent application supported adverse credibility finding);

Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011) (“[L]ies and fraudulent

documents when they are no longer necessary for the immediate escape from

persecution do support an adverse inference”). Substantial evidence also supports

the agency’s conclusion that Saavedra-Martinez failed to establish a well-founded

fear of future persecution in Mexico on account of his homosexuality. See Castro-




                                          2                                      13-73400
Martinez v. Holder, 674 F.3d 1073, 1082 (9th Cir. 2011). Thus, we deny the

petition for review as to Saavedra-Martinez’s asylum claim.

      Because Saavedra-Martinez failed to establish eligibility for asylum, he has

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      We deny Saavedra-Martinez’s request for referral to the Circuit Mediator’s

Office.

      PETITION FOR REVIEW DENIED.




                                         3                                   13-73400